Appeal from an order of the Family Court, Genesee County (Eric R. Adams, J.), entered February 10, 2014 in a proceeding pursuant to Family Court Act article 3. The order, among other *1396things, placed respondent in a limited secure facility with an onsite mental health component/program.
Now, upon reading and filing the stipulation of discontinuance signed by appellant, and by the attorneys for the parties on February 5 and 9, 2015,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present — Centra, J.P., Carni, Sconiers, Valentino and Whalen, JJ.